DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the portable pet waste storage device," “said attachment member,” and “said back wall” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, claim 2 is being interpreted as being dependent on claim 1. Claim 3 is rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jeffrey (US-20040200438-A1).
Regarding claim 1, Jeffrey teaches a portable pet waste storage device comprising:
a body (10) having a cavity (12) formed by a front wall, a back wall, first and second sidewalls and a bottom wall;
a flap (18) attached to one of said front and back walls wherein said flap rotates between open and closed positions on said device; and
an attachment member (21, 22) for attaching said device to an associated pet garment (page 1, [0010]; page 1, [0012]).
Regarding claim 11, Jeffrey teaches a method of using a pet waste storage device with a pet garment comprising:
attaching a body of said device to said associated pet garment with an attachment member (page 1, [0010]; page 1, [0012])
picking up pet waste with a bag (page 1, [0012]);
opening a lid of said device (page 1, [0009]; page 1, [0012])
placing bagged waste into a n interior region of said device body (page 1, [0012]);
closing the lid and latching it in place with a closing mechanism (page 1, [0009]; page 1, [0010]);
opening the lid of said body (page 1, [0009]);
removing the bagged waste from the interior region (page 1, [0001]); and 
throwing the bagged waste away (page 1, [0001]; abstract).
Regarding claims 4 and 14, Jeffrey teaches a portable pet waste storage device, wherein said body further comprises ribbing (28) formed on said flap/lid (page 1, [0011]).
Regarding claims 5 and 15, Jeffrey teaches a portable pet waste storage device, wherein said body comprises a first inner layer (16), a second outer layer (18) and a third middle layer (14) disposed between said first and second layers (when flap 18 is in the closed position).
Regarding claims 6 and 16, Jeffrey teaches a portable pet waste storage device, wherein said middle layer comprises an insulating layer (Jeffrey: page 1, [0008], “polyesters”).
Regarding claims 7 and 17, Jeffrey teaches a portable pet waste storage device, wherein said inner layer comprises water resistant material (Jeffrey: page 1, [0008], “nylons”). 
Regarding claims 8 and 18, Jeffrey teaches a portable pet waste storage device, wherein said outer layer comprises water resistant and tear resistant material (Jeffrey: page 1, [0008], “nylons”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey (US-20040200438-A1) in view of Pomroy (US-10596443-B1).
Regarding claims 2 and 12, Jeffrey does not disclose that said attachment member comprises webbed straps attached to said back wall of said device. Pomroy teaches a portable pet waste storage device, wherein an attachment member comprises webbed straps (30) attached to a back wall of the device (column 6, lines 18-36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jeffrey with the webbed straps as disclosed by Pomroy for the benefit of using a “durable and machine-washable material… so that [the] bag can simply be put through a machine washer without alteration (Pomroy: column 6, lines 18-36).
Regarding claims 3 and 13, Jeffrey as modified above in view of Pomroy teaches a portable pet waste storage device wherein said straps (30) comprise slots for receiving said associated pet garment (Pomroy: column 5, lines 3-28).  

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey (US-20040200438-A1) in view of Mackey (US-20140212072-A1).
Regarding claims 9 and 19, Jeffrey does not disclose that said body further comprises additives disposed on at least one of said outer layer, middle layer and inner layer. Mackey teaches a portable pet waste storage device wherein at least one layer comprises additives (page 2, [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jeffrey with the additives to at least one layer as disclosed by Mackey for the benefit of inhibiting bacterial growth and reducing odor (Mackey: page 2, [0020]).
Regarding claims 10 and 20, Jeffrey as modified above in view of Mackey teaches a portable pet waste storage device wherein said additives comprise a disinfecting material (Mackey: page 2, [0020]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Kimmel: US-20190098872-A1; Bussell et al: US-20180220624-A1; Clark et al: US-20150075448-A1; Tanaka: US-20080054040-A1; Cummins: US-20020175197-A1; Johnson: US-20170013807-A1; Badr: US-20200029533-A1; Swinton et al: US-20190124891-A1; Wilson: US-20190059334-A1; Badurina: US-20170233170-A1; Levitt: US-20170101753-A1; Becattini, Jr. et al: US-9491932-B1; Cox: US-20160135432-A1; Lank: US-20160113365-A1; Jang: US-20150157104-A1; Garcia: US-20100095903-A1; Bianchi: US-20090266853-A1; Faulkner: US-20080163822-A1; Layman: US-7073462-B1; Fingerett et al: US-6035809-A; Lin: US-5970922-A; O’Connell: US-20090095225-A1; Starratt: US-6418881-B1; and Hess: US-5560321-A.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644